Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Hancock on 9-2-22 and in a response to a restriction requirement filed 3-2-22 in which the apparatus claims 1-18 were elected without traverse.

The application has been amended as follows: 

Cancel claims 19-20

Amend claim 1 as follows:

An end effector for a vacuum system, comprising: a central duct having a first end configured for connection to a vacuum source and a second end defining a central duct inlet, the central duct configured to provide a main flow passing through the central duct; a base member proximate the second end of the central duct; a plurality of passages extending from an outer surface of the base member to an inner surface of the central duct, the plurality of passages characterized by a passage axis having an axial vector component; and an exterior shield defining a fluid space between the central duct and the exterior shield, the exterior shield being in fluid communication with each of the plurality of passages, the exterior shield having an opening opposite the plurality of passages, the exterior shield configured to provide a supplemental flow passing through the opening, the fluid space, and the plurality of passages.

Amend claim 12 as follows:

A powder removal system configured for removal of powder at a material surface, comprising: a vacuum system having a storage tank and a suction hose; a central duct having a first end configured for connection to the suction hose and a second end defining a central duct inlet, the central duct inlet configured for positioning proximate the powder at the material surface; a base member proximate the second end of the central duct; a plurality of passages extending from an outer surface of the base member to an inner surface of the central duct, the plurality of passages oriented to provide a supplemental flow toward the material surface during a surge condition; and an exterior shield adjacent to and about the central duct forming a fluid space between the central duct and the exterior shield, the fluid space being open near the second end, the exterior shield configured to provide the supplemental flow passing through the fluid space during the surge condition.

Amend claim 14 as follows:

The powder removal system of claim 13, wherein a first opening of each of the plurality of passages is in fluid communication with the fluid space between the central duct and the exterior shield.

	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments dated 8-24-22 in combination with the above examiners amendment are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a vacuum system including the exterior shield recited in claims 1 and 12.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713